Case 9:18-ap-01058-DS    Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22           Desc
                          Main Document    Page 1 of 10


 1   BARNES & THORNBURG LLP
     PAUL J. LAURIN (SBN 136287)
 2   paul.laurin@btlaw.com
     JONATHAN J. BOUSTANI (SBN 274748)
 3   jonathan.boustani@btlaw.com
 4   2029 Century Park East, Suite 300
     Los Angeles, California 90067
 5   Telephone: 310-284-3880
     Facsimile: 310-284-3894
 6
     Attorneys for CTG Advanced Materials, LLC
 7   and CTS Corporation
 8                         UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                  NORTHERN DIVISION
11

12   In re:                                       )   Case No. 9:16-bk-11912-DS
                                                  )
13   CHANNEL TECHNOLOGIES GROUP, LLC, )               Chapter 11
                                                  )
14                 Debtor.                        )   Adv. No. 9:18-ap-01058-DS
                                                  )
15
                                                  )
16                                                )   DEFENDANTS CTS CORPORATION
                                                  )   AND CTG ADVANCED MATERIALS,
17   CORPORATE RECOVERY ASSOCIATES,               )   LLC’S REPLY MEMORANDUM OF
     LLC, as Trustee for the Liquidating Trust of )   POINTS AND AUTHORITIES IN
18   Channel Technologies Group, LLC,             )   SUPPORT OF MOTION TO DISMISS
                                                  )   THE SECOND AMENDED
19
                   Plaintiff,                     )   COMPLAINT
20                                                )
            v.                                    )
21                                                )
     BLUE WOLF CAPITAL PARTNERS, LLC, et )            Hearing:
22   al.,                                         )     Date: September 10, 2019
                                                  )     Time: 1:00 p.m.
23
                   Defendants.                    )     Place: Courtroom 1639
24                                                )            United States Bankruptcy Court
                                                  )            255 E. Temple Street
25                                                )            Los Angeles, California 90012
                                                  )
26                                                )
27

28
Case 9:18-ap-01058-DS       Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                   Desc
                             Main Document    Page 2 of 10


 1   I.     INTRODUCTION

 2          “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 3   statements” are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the Second

 4   Amended Complaint [ECF No. 156] (the “Complaint”) filed by Plaintiff Corporate Recovery

 5   Associates, LLC (“Plaintiff’), as Trustee for the Liquidating Trust of Channel Technologies

 6   Group, LLC (the “Debtor”), makes numerous allegations against the Blue Wolf Entities (as

 7   defined in the Complaint) and whereas the Blue Wolf Entities may have liability, the Complaint

 8   fails to set forth sufficient facts specific to Defendants CTG Advanced Materials, LLC

 9   (“CTGAM”) or CTS Corporation (“CTS,” and together with CTGAM, the “Defendants”). The

10   limited facts alleged against the Defendants are “mere conclusory statements” that fail to give

11   the Defendants sufficient notice of the basis for the claims against them. Accordingly, the Court

12   must grant the Defendants’ Motion to Dismiss [ECF No. 175] (the “Motion to Dismiss”),

13   dismissing the claims asserted against the Defendants in the Complaint under Fed. R. Civ. Proc.

14   12(b)(6), incorporated herein by Fed. R. Bankr. Proc. 7012.

15   II.    THE COMPLAINT FAILS TO ASSERT MORE THAN THREADBARE
16          RECITALS AGAINST CTS.
            Dismissal under Rule 12(b)(6) is appropriate where, as here, a plaintiff failed to allege
17
     “enough facts to state a claim to relief that is plausible on its face.” Ebner v. Fresh, Inc., 838
18
     F.3d 958, 962–63 (9th Cir. 2016) (quoting Turner v. City & Cty. of San Francisco, 788 F.3d
19
     1206, 1210 (9th Cir. 2015)).
20
            As set forth in the Complaint, CTS acquired CTGAM from Blue Wolf Capital Partners
21
     in March 2016 for $73 million. [Compl. ¶ 46.] The Plaintiff makes no allegation that this
22
     payment was for less than reasonably equivalent value. CTS remitted the $73 million in
23
     accordance with direction from Blue Wolf Capital Partners. [Id.] This is what CTS was legally
24
     obligated to do, as CTS acquired CTGAM from Blue Wolf Capital Partners and not from the
25
     Debtor.1 As set forth in the Complaint, the Debtor did not own CTGAM; CTGAM was owned
26

27   1
      The Response (as defined herein) asserts that the Debtor instructed CTS to transfer the sale
28   proceeds to Blue Wolf. [Resp. 12.] However, at no point in the Complaint is it alleged that the
     Debtor instructed CTS where to transfer the sale proceeds. Rather, the Complaint alleges that
                                                       2
Case 9:18-ap-01058-DS       Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                  Desc
                             Main Document    Page 3 of 10


 1   by BW Piezo Holdings, LLC, a subsidiary of Blue Wolf Capital Partners. [Compl. ¶ 36.] The

 2   Debtor was not a parent of CTGAM. CTS would have never remitted the sale proceeds to the

 3   Debtor because the Debtor was not legally entitled to the same. Nonetheless, the Plaintiff has

 4   named CTS in the Complaint because the Plaintiff asserts that the Debtor was entitled to some

 5   or all of the sale proceeds. Any argument about the Debtor’s entitlement to the sale proceeds

 6   has no bearing on CTS. CTS rightfully paid Blue Wolf Capital Partners for CTGAM. Again,

 7   the Plaintiff has not asserted that the value paid by CTS for CTGAM was less than reasonably

 8   equivalent value. CTS had no reason to take direction from any party other than Blue Wolf

 9   Capital Partners and the Complaint makes no allegations to the contrary. All claims against

10   CTS must be dismissed.

11          A. Complaint’s Failure to Specify Date of Transfer Is Fatal

12          In the Response to Defendant CTG Advanced Materials, LLC and CTS Corporation’s

13   Motion to Dismiss Second Amended Complaint [ECF No. 185] (the “Response”), the Plaintiff

14   highlights the narrowness of its purported claim against CTS. This claim is that sometime in

15   March 2016, CTGAM received a transfer from the Debtor for $1,515,005.70 (the “CTS

16   Transfer”), and that the CTS Transfer was made for the benefit of CTS. [Resp. 8; Compl. ¶ 69.]

17   Interestingly, the Plaintiff refuses to provide a specific date for the CTS Transfer. After this

18   Court ordered the Plaintiff to provide more specificity, the Plaintiff has refused to provide any

19   detail beyond a general identification of the month of the transfer. In the Motion to Dismiss,

20   CTS raised this issue with the Complaint. In the Response, the Plaintiff continues refusing to

21   provide any further detail. This response of the Plaintiffs—ignoring both this Court’s order and

22   the request for a specific date in the Motion to Dismiss—is telling.

23          The date is critical because CTS acquired CTGAM in March 2016, the same month as

24   the CTS Transfer. If the CTS Transfer occurred prior to CTS’s acquisition of CTGAM, CTS

25   would have no control over CTGAM and could not be deemed a beneficiary before the

26
     Blue Wolf Capital Partners structured the transaction to have CTS transfer the sale proceeds to
27
     Blue Wolf Capital Partners. [Compl. ¶ 46.] Based on the fact that CTGAM was a subsidiary of
28   Blue Wolf Capital Partners, CTS’s payment of sale proceeds to Blue Wolf Capital Partners was
     appropriate.
                                                      3
Case 9:18-ap-01058-DS       Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                Desc
                             Main Document    Page 4 of 10


 1   acquisition of CTGAM. This is why the Federal Rules require specificity. This is why this

 2   Court ordered specificity. Nonetheless, the Plaintiff has failed to specify the date of the CTS

 3   Transfer. This alone warrants dismissal of the claim against CTS.

 4          The Response further states that the CTS Transfer was paid to CTGAM “for the sale

 5   proceeds.” [Resp. 18.] This statement suggests that the CTS Transfer was made in connection

 6   with the acquisition of CTGAM. As stated earlier, CTS paid $73 million for CTGAM. The

 7   Plaintiff has not asserted that CTS paid too little for CTGAM. The Plaintiff simply seems to

 8   want to collect these sale proceeds. This is not a dispute for CTS, as CTS appropriately paid the

 9   sale proceeds as directed by Blue Wolf Capital Partners, the seller of CTGAM. Nothing in the

10   Complaint suggests otherwise with any specificity.

11          B. Complaint’s Failure to Allege Debtor’s Intent to Benefit CTS Is Fatal

12          Beyond the failure to specify the date of the CTS Transfer, there is another wholly

13   independent basis for dismissing all claims against CTS in the Complaint. In the Motion to

14   Dismiss, CTS cited controlling case law providing that for an avoided transfer to be recoverable

15   from an alleged beneficiary, “the debtor must have been motivated by an intent to benefit the

16   individual or entity from whom the trustee seeks to recover.” Danning v. Miller (In re Bullion

17   Reserve of North America), 922 F.2d 544, 547 (9th Cir. 1991) (quotation marks and citation

18   omitted). “It is not enough that an entity benefit from the transfer; the transfer must have been

19   made for his benefit.” Id. at 547 (quotation marks and citation omitted) (emphasis in original).

20   A conclusory allegation that a transfer was made for the benefit of a party is not sufficient—

21   especially under the heightened pleading standards for fraud claims.

22          The Response seems to misinterpret this argument, citing case law providing that a

23   trustee need not show that a debtor intended to make the transfer to the beneficiary. [Resp. 18.]

24   This is not what Danning stands for or requires. Rather, Danning requires claimants to allege

25   facts showing that a debtor specifically intended to benefit the alleged beneficiary through the

26   transfer. Unintended beneficiaries or subsequent beneficiaries do not have liability under 11

27   U.S.C. § 550(a)(1). The Complaint fails to allege any facts showing an intent by the Debtor to

28   specifically benefit CTS with the CTS Transfer. The Complaint’s failure to provide the date of
                                                     4
Case 9:18-ap-01058-DS        Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                   Desc
                              Main Document    Page 5 of 10


 1   the CTS Transfer further creates issues regarding the Debtor’s intent. If the CTS Transfer

 2   occurred prior to the sale of CTGAM to CTS, then any intent of the Debtor to benefit CTS

 3   would be elusive at best as the sale to CTS was not finalized.

 4           For either the Plaintiff’s failure to detail the timing of payments or the Plaintiff’s failure

 5   to adequately plead the Debtor’s intent to benefit CTS with the CTS Transfer, the claims against

 6   CTS must be dismissed.

 7   III.    THE COMPLAINT FAILS TO IDENTIFY CREDITORS WITH STANDING AT
 8           THE TIME OF THE ASSERTED FRAUDULENT TRANSFER.
             This Court dismissed an earlier complaint because the Plaintiff failed to identify
 9
     creditors with standing to assert the fraudulent transfers raised by the Plaintiff. In response, the
10
     Complaint includes a catalogue of unsecured creditors of the Debtor. This limited effort by the
11
     Plaintiff fails to satisfy this Court’s prior order and fails to satisfy applicable law.
12
             In order to state a claim under § 544(b), a claimant is required to identify the creditor or
13
     creditors whose rights he/she is asserting who at the time the transfer occurred could have
14
     attacked and set aside the transfer under California law. Neilson v. Union Bank of California,
15
     N.A., 290 F. Supp. 2d 1101, 1147-48 (C.D. Cal. 2003). They must be creditors both as of the
16
     transfer and petition dates. In re Allou Distributors, Inc., 392 B.R. 24, 34–35 (Bankr. E.D.N.Y.
17
     2008); In re Wingspread Corp., 178 B.R. 938, 945-46 (Bankr. S.D.N.Y. 1995).
18
             The Complaint lists unsecured creditors of the Debtor that had claims against the Debtor
19
     as of October 14, 2016, when the Debtor filed a voluntary petition for relief under chapter 11 of
20
     the Bankruptcy Code. The Complaint makes no allegation about whether these creditors had
21
     claims against the Debtor when the alleged fraudulent transfers occurred. The Complaint seeks
22
     to avoid transfers of the Debtor dating back to February 2, 2012. If the Debtor paid all of its
23
     creditors in 2012, then it would not matter if a transfer in 2012 was fraudulent—no creditor
24
     would have standing to avoid it. The Plaintiff’s failure to identify creditors with standing to
25
     challenge the allegedly fraudulent transfers dating back to February 2, 2012 is fatal.
26
             In the Response, the Plaintiff seems to ignore this deficiency. The Plaintiff simply
27
     asserts that it need not identify creditors with standing to avoid the fraudulent transfers dating
28
                                                        5
Case 9:18-ap-01058-DS       Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                   Desc
                             Main Document    Page 6 of 10


 1   back to 2012. This is wrong and ignores black letter law. In re Allou Distributors, Inc., 392

 2   B.R. 24, 34–35 (Bankr. E.D.N.Y. 2008); In re Serrato, 214 B.R. 219, 226 (Bankr. N.D. Cal.

 3   1997); In re Wingspread Corp., 178 B.R. 938, 945–46 (Bankr. S.D.N.Y. 1995); Bass v.

 4   Youngblood, 221 Cal. App. 2d 278, 288–289 (Cal. Ct. App. 1963). Under 11 U.S.C § 544, the

 5   Plaintiff has standing to assert the rights and claims of creditors. However, if a creditor did not

 6   have a claim against the Debtor as of the transfer date, the creditor has no standing to assert that

 7   the transfer was fraudulent.

 8          Without further detail, there is no way to confirm whether the creditors listed in

 9   Schedule A to the Complaint were creditors as of the various transfer dates. Although the

10   Plaintiff hopes to ignore this issue, this is a jurisdictional requirement. Without, at a minimum,

11   an allegation that these creditors were creditors at the time of the alleged fraudulent transfers,

12   the Plaintiff has no standing and all claims in the Complaint under § 544 and the California

13   fraudulent transfer law must be dismissed.2

14   IV.    THE COMPLAINT FAILS TO EVIDENCE DEBTOR’S INSOLVENCY AT THE
15          TIME OF ALLEGEDLY FRAUDULENT TRANSFERS.
            To establish a claim for a constructively fraudulent transfer under either 11 U.S.C. § 548
16
     or the California fraudulent transfer law, a claimant must evidence that it received less than
17
     reasonably equivalent value for the transfer and one of four additional factors. In the
18
     Complaint, Counts B, D, F, and H are each claims to avoid constructively fraudulent transfers
19
     by the Debtor. In each of these Counts, the Plaintiff alleges that as a result of the various
20
     transfers, the Debtor became insolvent and undercapitalized.3 [Compl. ¶¶ 106, 153, 197, 239.]
21

22   2
       If all claims under § 544 and the California fraudulent transfer law were dismissed, this would
     also result in a dismissal of claims related to alleged fraudulent transfers occurring more than
23   two (2) years prior to the petition date. Under § 548, the statute of limitations is two years
24   rather then four.
     3
       The Debtor also alleges that the Debtor knew that the obligations the Debtor incurred were
25   beyond the Debtor’s ability to pay as the debts matured. [Compl. ¶¶ 107, 154, 198, 240.]
     Similar to the allegations of insolvency, these allegations are broad conclusory statements that
26   are mere recitations of the elements supporting a claim for a constructively fraudulent transfer.
     The allegedly fraudulent transfers span from February 2012 to dates after the petition date. The
27
     Complaint does not say anything about when the debts matured. The Complaint does not say
28   anything about who the Debtor owed. The Complaint does not say anything about the Debtor’s
     ability to pay. These broad, unsupported allegations cannot, and do not, satisfy the minimum
                                                       6
Case 9:18-ap-01058-DS        Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                   Desc
                              Main Document    Page 7 of 10


 1   The Plaintiff made these conclusory statements without further support. This was highlighted

 2   in the Motion to Dismiss. [Mot. to Dismiss 10.] In the Response, the Plaintiff asserts that

 3   several exhibits attached to the Complaint support a finding of insolvency. However, none of

 4   these exhibits support a finding that the Debtor was insolvent on the date each transfer was

 5   made. The exhibits that allegedly support a finding of insolvency are a series of emails dated

 6   from January 22, 2016 through June 24, 2016. These emails say nothing about the allegedly

 7   fraudulent transfers. These emails say nothing about the Debtor’s inability to pay debts as they

 8   become due. Further, these emails are dated nearly four years after the date of some of the

 9   allegedly fraudulent transfers. To properly plead insolvency, there must be financial data or

10   analysis provided to allow the court to at least be able to infer that the debtor’s liabilities

11   exceeded its assets at the time of the transfer. In re Trinsum Group, Inc., 443 B.R. 628, 636

12   (Bankr. S.D.N.Y. 2011). This has not been done. The Response fails to address this issue and

13   seemingly ignores this pleading requirement.

14            For this reason, all claims for constructively fraudulent transfers against either CTS or

15   CTGAM must be dismissed.

16   V.       CONCLUSION

17            As set forth above, the Defendants respectfully request that the Court grant their

18   Motion to Dismiss with respect to all of the causes of action against them without leave to

19   amend.

20
     Dated: September 3, 2019                               BARNES & THORNBURG LLP
21

22                                                          By: /s/ Jonathan J. Boustani
                                                               Paul J. Laurin
23                                                             Jonathan J. Boustani
24                                                             Attorneys for CTG Advanced Materials,
                                                               LLC and CTS Corporation
25

26

27

28
     pleading requirements and support dismissal.
                                                        7
Case 9:18-ap-01058-DS         Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22                       Desc
                               Main Document    Page 8 of 10


 1                             PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: Barnes & Thornburg, 2029 Century Park East, Suite 300, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled (specify): DEFENDANTS CTS
 4   CORPORATION AND CTG ADVANCED MATERIALS, LLC’S REPLY MEMORANDUM OF POINTS
     AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
 5   will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
     2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On September 3, 2019, I checked the CM/ECF docket for this bankruptcy case
 8   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 9
10                                                             Service information continued on attached page
11   2. SERVED BY UNITED STATES MAIL:
     On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
12   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
     mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
13   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

14
                                                               Service information continued on attached page
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
16   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     September 3, 2019, I served the following persons and/or entities by personal delivery, overnight mail
17   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
18   mail to, the judge will be completed no later than 24 hours after the document is filed.

19                                    The Honorable Deborah J. Saltzman
                                      United States Bankruptcy Court
20                                    Edward R. Roybal Federal Building and Courthouse
                                      255 E. Temple Street, Suite 1634
                                      Los Angeles, CA 90012
21

22                                                             Service information continued on attached page
23   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

24    September 3, 2019            Jerod Williams                          /s/ Jerod Williams
      Date                     Printed Name                                Signature
25

26

27

28
Case 9:18-ap-01058-DS    Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22            Desc
                          Main Document    Page 9 of 10


 1   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

 2

 3
        •   Keith Patrick Banner kbanner@greenbergglusker.com,
 4          sharper@greenbergglusker.com;calendar@greenbergglusker.com

 5      •   Peter J Benvenutti     pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com

 6      •   Jonathan Boustani      jboustani@btlaw.com

 7      •   Cheryl S Chang       Chang@Blankrome.com, Hno@BlankRome.com

 8      •   Brian L Davidoff bdavidoff@greenbergglusker.com,
            calendar@greenbergglusker.com;jking@greenbergglusker.com
 9
        •   Edward J Dennis      eburch@lynnllp.com
10
        •   Craig N Haring       charing@blankrome.com, arc@blankrome.com
11
        •   Tobias S Keller    tkeller@kellerbenvenutti.com
12
        •   Ian Landsberg ilandsberg@sklarkirsh.com,
13          lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
            @ecf.inforuptcy.com
14
        •   Andrew B Levin alevin@wcghlaw.com,
15          Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
16      •   Christian A Orozco corozco@lynnllp.com,
17          thooker@lynnllp.com;ejohnson@lynnllp.com
        •   Christopher O Rivas      crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
18
        •   Howard Steinberg       steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
19
        •   David A Taylor     david@taylorstrategic.com
20
        •   United States Trustee (ND)     ustpregion16.nd.ecf@usdoj.gov
21

22

23

24

25

26

27

28
Case 9:18-ap-01058-DS   Doc 192 Filed 09/03/19 Entered 09/03/19 16:55:22     Desc
                         Main Document    Page 10 of 10


 1
     2. SERVED BY UNITED STATES MAIL:
 2
           DHAN, LLC                                Adrian Garcia
 3         3236 Justamere Road                      2100 Ross Avenue, Ste 2700
 4         Woodridge, IL 60517                      Dallas, TX 75201

 5         Sam Butler Hardy IV
           2100 Ross Avenue, Ste.2700
 6         Dallas, TX 75201
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
